 

Case 7:21-cr-00603 Document 49 Filed on 03/25/21 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

 

Southern District of Texas

United States of America
v.

Francisco DOMINGUEZ-Bermudez,YOB: 1958,MEX

 

Case No.
7:21-MJ-0387-4

Nee Nee ee ee Ne Ne” Le”

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge ‘and belief.
On or about the date(s) of 01-2016 thru 03-25-2021 in the county of Hidalgo and Webb in the

 

 

Southern District of Texas , the defendant(s) violated:

Code Section Offense Description

Title 18 U.S.C. 1956(h) The defendant did conspire knowing, property involved ina financial
transaction represents the proceeds of some form of unlawful activity (SUA),
conducts/attempts a finanical transaction designed to conceal or disguise the
nature, location, source, ownership, or control of the proceeds of SUA or to

avoid a transaction reporting requirement. :
|

This criminal complaint is based on these facts:

See Attachment "A".

a Continued on the attached sheet.

Un AD

. yore pmplainant ’s signature
Complaint Authorized by AUSA P. Profit.
Mariah Yates, DEA Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.
-_
Date: 3 ZS Zo Z/ Lo —

hhdge ’s signature
City and state: ‘McAllen, Texas cott her U.S. Magistrate Judge

/ Printed name and title

}
'

 

 

 
 

Case 7:21-cr-00603 Document 49 Filed on 03/25/21 in TXSD Page 2 of 2

Petadnwens A" yn

From at least in or about 2016 through on or about March 25 2021, in the Southern District of
Texas and elsewhere, Francisco DOMINGUEZ-Bermudez, hereinafter DOMINGUEZ, the
defendant, and others known and unknown, unlawfully, willfully and knowingly, combined,
conspired, confederated, and agreed together and with each other to commit an offense against
the United States, to wit, to violate Section 1956(h) of Title 18, United States Code.

It was a part and an object of the conspiracy that DOMINGUEZ, the defendant, ad others
known and unknown, conspired knowing, property involved in a financial transaction represents
the proceeds of some form of unlawful activity (SUA), narcotic trafficking,conducts/attempts a
financial transaction designed to conceal or disguise the nature, location, source, ownership, or

control of the proceeds of SUA or to avoid a transaction reporting requirement, in violation of
Section 1956(h) of Title 18, United States Code. |

Among the means and methods by which DOMINGUEZ, the defendant, and his co-conspirators
would and did carry out the conspiracy were the apa

a. At all times relevant to this ee SSOMINGUEZ claimed he was a sales
representative of STBS, which is a beauty supply store with its main store and office in
McAllen, Texas, and two other locations in Laredo and Harlingen, Texas.

b. At all times relevant to this EN OM GUEZ and his co-conspirators
imported bulk quantities of currency, primarily large denomination of United States
Currency, into the United States from Guadalajara, Mexico. The total value of the
currencies imported by DOMINGUEZ was equivalent to more than $2, 795 ,000 in U.S.
dollars. More than $2,415,000 in U.S. dollars were deposited by DOMINGUEZ into
STBS International Bank of Commerce (IBC) account number 5554096701, and the
remainder of the imported U.S. dollars was deposited into his own bank account, located
at Wells Fargo, and other businesses. DOMINGUEZ would contact the main store in
McAllen, Texas, in order to confirm the deposits of currency into the bank account. On
February 23, 2021, pursuant to a seizure warrant, IBC account number 5554096701 was

seized to undergo forfeiture for involvement in money laundering conspiracy.
Camilo wy
_ c. At all times relevant to this fadzetment, DOMINGUEZ and his co-conspirators

coordinated the transportation of large quantities of money orders, from other states, to
include Michigan and Ohio. The total value of the money orders coordinated by
DOMINGUEZ was equivalent to more than $219,000, deposited into STBS International
Bank of Commerce account number 5554096701. DEA Agents have found that the
individuals sending the money orders, on behalf of DOMINGUEZ, from Michigan and
Ohio are involved in drug trafficking investigations.
